     Case: 3:20-cr-00044-MJN Doc #: 2 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 6


                                                                                              4/23/20
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,
                                                                   3:20-cr-44
                                                        CASE NO. _________________
                Plaintiff,
                                                                 Douglas R. Cole
                                                        JUDGE ____________________
        vs.
                                                        INFORMATION
 NATHANIEL CARRUTH,
                                                        18 U. S. C. § 641
                Defendant.



THE UNITED STATES ATTORNEY CHARGES:


                                           COUNT 1
                                    (Theft of Public Money)

       From in or about August 2012, and continuing through in or about April 2019, in the

Southern District of Ohio, the defendant, NATHANIEL CARRUTH, did knowingly and

willfully embezzle, steal, purloin, and convert to his own use and the use of another, on a

recurring basis, money belonging to the United States and a department and agency thereof in a

total amount greater than $1,000, namely, Social Security benefits having a value of

approximately $39,676.26.

       In violation of 18 U.S.C. § 641.
Case: 3:20-cr-00044-MJN Doc #: 2 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 7
